IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BRIAN W.JONES., ASSIGNEE OF WILSON : No. 48 WAL 2022
C. FOX                             :
                                   :
                                   : Petition for Allowance of Appeal
           v.                      : from the Order of the Superior Court
                                   :
                                   :
JANICE MCGREEVEY, ADMINISTRATRIX   :
OF THE ESTATE OF DANIEL            :
MCGREEVEY, JANICE MCGREEVY,        :
SNOWDEN CAPITAL ADVISORS LLC.,     :
ALSO KNOWN AS SNOWDEN LANE         :
PARTNERS, PERSHING LLC, BANK OF    :
NEW YORK MELLON NA, ALSO KNOWN     :
AS BNY MELLON                      :
                                   :
                                   :
PETITION OF: JANICE MCGREEVEY,     :
ADMINISTRATRIX OF THE ESTATE OF    :
DANIEL MCGREEVEY                   :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.